IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 207PA14

                                   11 June 2015

STATE OF NORTH CAROLINA

             v.

CURTIS MARIO BENTON



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 762 S.E.2d 1 (2014),

reversing an order entered on 25 April 2013 by Judge Ronald E. Spivey, and vacating

a judgment dated 6 May 2013 and entered on 15 May 2013 by Judge David L. Hall,

in Superior Court, Guilford County. Heard in the Supreme Court on 19 March 2015.


      Roy Cooper, Attorney General, by Derrick C. Mertz, Assistant Attorney General,
      for the State-appellant.

      Mark L. Hayes for defendant-appellee.


      PER CURIAM.


      In State v. Jackson, the Court of Appeals concluded in a divided opinion that

the stop of the defendant in that case, Tiyoun Jimek Jackson, was not supported by

reasonable suspicion. ___ N.C. App. ___, ___, 758 S.E.2d 39, 46 (2014). Based on its

opinion in Jackson, the Court of Appeals concluded that the stop of the defendant in

this companion case, Curtis Mario Benton, was also not supported by reasonable

suspicion. State v. Benton, ___ N.C. App. ___, 762 S.E.2d 1, 2014 WL 2507700, at *1
                                   STATE V. BENTON

                                   Opinion of the Court



(2014) (unpublished).    On appeal to this Court, we concluded that the stop of

defendant Jackson was supported by reasonable suspicion, and we therefore reversed

the decision of Court of Appeals. State v. Jackson, ___ N.C. ___, ___, ___ S.E.2d ___,

___ (June 11, 2015) (183A14). Accordingly, the decision of the Court of Appeals in

State v. Benton, ___ N.C. App. ___, 762 S.E.2d 1 (2014) is vacated and remanded to

that court for reconsideration in light of our opinion in State v. Jackson, ___ N.C. ___,

___ S.E.2d ___ (2015).


      VACATED AND REMANDED.




                                           -2-